234 F.2d 660
Marvin COPLEY, Appellant,v.Lucien F. SWEET, Raymond W. Fox, John M. Pikkaart, RayCleveland, Eric V. Brown and William Sykes, Appellees.
No. 12651.
United States Court of Appeals Sixth Circuit.
June 18, 1956.

Eric Brown, Benjamin W. Wise, Richard H. Paulson, Robert J. Barber, David Morris and Fox, fox & Thompson, Kalamazoo, Mich., for appellees.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant, now serving a life sentence in a Michigan prison for first-degree murder, brought this action for money damages in the district court, alleging a conspiracy by the appellees to cause his conviction, sentence, and imprisonment in deprivation of his Constitutional rights.  The action was dismissed by the district court.


2
Upon careful examination of the record and briefs we conclude that the court was not in error in dismissing the complaint, for the reasons given in Judge Starr's thoroughly considered opinion, D.C., 133 F. Supp. 502, and in conformity with the principles announced by this court in the cases of Kenney v. Fox, 6 Cir., 232 F.2d 288.


3
The judgment of the district court is therefore affirmed.